Exhibit 10.1

FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD

AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND

FIRST AMENDMENT TO SECURITY AGREEMENT

This FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY AGREEMENT (this
“Agreement”) is entered into as of November 15, 2011, by and among AQUILEX
HOLDINGS LLC, a Delaware limited liability company (the “Borrower”), each other
Loan Party listed on the signature pages hereto, the Lenders listed on the
signature pages hereto and ROYAL BANK OF CANADA, as Administrative Agent and
Collateral Agent (in such capacities, the “Agent”), and as L/C Issuer (in such
capacity, the “L/C Issuer”).

RECITALS

WHEREAS, the Borrower, Holdings, the Agent, the L/C Issuer and the Lenders are
parties to that certain Amended and Restated Credit Agreement, dated as of
April 1, 2010 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Credit Agreement), pursuant to which, among other things, the Agent, the
L/C Issuer and the Lenders named therein agreed, subject to the terms and
conditions set forth in the Credit Agreement, to make senior secured credit
facilities and certain other financial accommodations available to the Borrower;

WHEREAS, as of October 13, 2011, the Borrower, the Loan Parties, the Agent, the
L/C Issuer and the Lenders signatory thereto entered into a Forbearance
Agreement and Second Amendment to Amended and Restated Credit Agreement (the
“Forbearance Agreement”) pursuant to which, among other things, the Required
Lenders agreed to forbear through December 8, 2011 from exercising remedies with
respect to the Specified Defaults as set forth therein;

WHEREAS, the Borrower has requested that the Credit Agreement be amended to
allow the Borrower and Guarantors to incur additional Indebtedness, in the form
of new second lien term loans (the “Second Lien Term Loans”), the proceeds of
which would be used by the Borrower in accordance with a budget approved in
accordance with the terms hereof by the Agent to provide the Borrower with
additional liquidity to continue operations and negotiate a comprehensive
financial restructuring with the Lenders and the holders of the Senior Notes and
which Second Lien Term Loans would be repaid, in certain circumstances, with the
proceeds of a debtor-in-possession financing as further described herein;

WHEREAS, the Borrower has also requested that in connection with the incremental
liquidity provided by the Second Lien Term Loans, the Forbearance Agreement be
amended to extend the Forbearance Period to February 3, 2012; and

WHEREAS, subject to the terms and conditions set forth herein, the Agent, the
L/C Issuer and the Required Lenders have agreed to such amendments and to so
extend the Forbearance Period.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1 Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended to insert the
following new definitions in the appropriate alphabetical order:

“Bondholder Letter Agreement” means a letter agreement substantially in the form
attached as Exhibit D to the Third Amendment.

“Budget” means the 13-week budget attached as Exhibit A to the Third Amendment,
as amended, supplemented or otherwise modified from time to time with the
written consent of the Agent (such consent not to be unreasonably withheld,
delayed or conditioned).

“DIP Financing” has the meaning ascribed to such term in the Second Lien
Intercreditor Agreement.

“Roll-Up Portion of the DIP Financing” has the meaning ascribed to such term in
the Second Lien Intercreditor Agreement.

“Second Lien Agent” has the meaning ascribed to such term in the definition of
“Second Lien Credit Agreement.”

“Second Lien Credit Agreement” means that certain Second Lien Credit Agreement
to be entered into among certain holders of the Senior Notes, as lenders (the
“Second Lien Lenders”), U.S. Bank National Association, as agent (in such
capacity, together with its successors and assigns, the “Second Lien Agent”),
the other agents named therein and the Borrower, in form and substance
satisfactory to the Agent, and having the terms set forth in, and otherwise
consistent with the Second Lien Term Sheet attached as Exhibit B to the Third
Amendment.

“Second Lien Lenders” has the meaning ascribed to such term in the definition of
“Second Lien Credit Agreement.”

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form attached as Exhibit C to the Third Amendment.

“Second Lien Loan Documents” means the “Loan Documents” as defined in the Second
Lien Credit Agreement.

“Second Lien Segregated Account” has the meaning ascribed to such term in the
Second Lien Intercreditor Agreement.

 

2



--------------------------------------------------------------------------------

“Second Lien Segregated Account Funds” has the meaning ascribed to such term in
the Second Lien Intercreditor Agreement.

“Second Lien Term Loans” means the term loans extended pursuant to the Second
Lien Credit Agreement and Section 7.03(s).

“Specified Indebtedness” has the meaning ascribed to such term in
Section 9.01(e).

“Specified Revolving Exit Facility” has the meaning ascribed to such term in
Section 11.21(b).

“Third Amendment” means the First Amendment to Forbearance Agreement and Third
Amendment to Amended and Restated Credit Agreement, dated as of November 15,
2011.

(b) Section 7.01(aa) of the Credit Agreement is hereby amended and restated as
follows:

“(aa) (i) Liens securing Indebtedness permitted to be incurred pursuant to
Section 7.03(s) provided that such Liens are subject to the Second Lien
Intercreditor Agreement and (ii) Liens incurred prior to the effective date of
the Third Amendment pursuant to this Section 7.01(aa) as in effect prior to such
date”

(c) Section 7.03(s) is hereby amended and restated as follows:

“(s) (i) Indebtedness of the Borrower in an aggregate principal amount not to
exceed $15,000,000 (exclusive of interest, fees and other similar amounts, if
any, added to principal pursuant to the terms thereof) incurred pursuant to the
Second Lien Credit Agreement and any guaranty thereof by the Guarantors, in each
case, secured by Liens permitted under Section 7.01)(aa) and (ii) Indebtedness
incurred prior to the effective date of the Third Amendment pursuant to this
Section 7.03(s) as in effect prior to such date; and”

(d) Section 7.10 is hereby amended to insert the following new clause (b) and
re-letter existing clause (b) as clause (c):

“, (b) the Second Lien Loan Documents”

(e) Section 8.01(d) is hereby amended and restated as follows:

“the performance of obligations under the Loan Documents and the Second Lien
Loan Documents to which it is a party,”

(f) Section 9.01(e) is hereby amended and restated as follows:

 

3



--------------------------------------------------------------------------------

“(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
under the Second Lien Credit Agreement or having an aggregate principal amount
of not less than the Threshold Amount (any such Indebtedness, “Specified
Indebtedness”), or (B) fails to observe or perform any other agreement or
condition relating to any such Specified Indebtedness, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Specified Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, all such Specified Indebtedness to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem all such
Indebtedness to be made, prior to its stated maturity (it being agreed that, if
an event described in this paragraph (e) in respect of the Second Lien Term
Loans has been subsequently cured or waived by the applicable parties under the
Second Lien Credit Agreement, any Event of Default arising under this paragraph
(e) shall be deemed cured at the time of such cure or waiver under the Second
Lien Credit Agreement); or”

(g) The following Section 11.21 is added to the Credit Agreement:

Section 11.21. DIP Financing. (a) Notwithstanding anything in this Credit
Agreement to the contrary, in addition to the prepayment of Second Lien Term
Loans, as set forth in the Second Lien Intercreditor Agreement, the interim or
final order approving any DIP Financing provided by the Lenders (or any one of
them) may also provide that the proceeds of any Roll-Up Portion of the DIP
Financing repay pre-petition Obligations owing solely to the Lenders providing
such DIP Financing (or, if applicable, such Lenders’ Approved Funds holding such
pre-petition Obligations); provided that (y) each Lender has been offered the
opportunity to participate in its ratable share of such DIP Financing (based on
the outstanding amount of such Lender’s pre-petition Obligations, excluding
Revolving Credit Commitments in an amount not to exceed the issued and
outstanding Letters of Credit) and (z) inclusion in such Roll-Up Portion of the
DIP Financing is determined ratably, based on the amount of DIP Financing
provided by such Lender or its Affiliate, as the case may be);

(b) as part of any plan of reorganization that provides for a working capital
revolving credit exit financing facility in an aggregate principal amount of not
more than $40,000,000 (the “Specified Revolving Exit Facility”), the Lenders
shall not raise any objection (whether under section 1129(b)(1), section
1129(b)(2)(A)(i), (ii) or (iii), or any other section of the Bankruptcy Code, or
otherwise) and shall be deemed to affirmatively consent to (i) the principal
amount of such Specified Revolving Exit Facility (to the extent such principal
amount does not exceed $40,000,000) or (ii) the granting as security for
Specified

 

4



--------------------------------------------------------------------------------

Revolving Exit Facility of first priority liens on all or substantially all of
the assets (including, without limitation, the Collateral) of any or all of the
Loan Parties after giving effect to such plan of reorganization, which liens may
be senior to the liens securing the remaining First Lien Obligations; provided
that the Lenders expressly reserve their respective rights to raise any and all
other objections to any such plan of reorganization, including, without
limitation, objections concerning any of the other terms of the Specified
Revolving Exit Facility or the terms of any intercreditor agreement or
arrangement governing the lien priorities of the Specified Revolving Exit
Facility and remaining First Lien Obligations; provided further that any such
intercreditor agreement or arrangement shall be in a form customary for exit
financings of this type and shall be reasonably acceptable to the First Lien
Agent and the lenders under the Specified Revolving Exit Financing Facility.

(c) the Budget in the form attached as Exhibit A to the Third Amendment is
acceptable, and may be amended, supplemented or otherwise modified from time to
time with the written consent of the Administrative Agent (such consent not to
be unreasonably withheld, delayed or conditioned);

(d) the Administrative Agent is hereby authorized and directed to execute and
deliver the Second Lien Intercreditor Agreement and any amendments required to
any existing Collateral Documents necessary to effectuate the second lien
contemplated thereby, and the Secured Parties shall be bound by all of the
provisions thereof, including, without limitation, the repayment of the Second
Lien Obligations (as defined in the Second Lien Intercreditor Agreement) from
the proceeds of any Specified DIP Financing, as defined in, and to the extent
provided in, the Second Lien Intercreditor Agreement; and

(e) the Administrative Agent is hereby authorized and directed to execute and
deliver the Bondholder Letter Agreement, and the Secured Parties shall be bound
by all of the provisions thereof.

No amendment or waiver of any provision of Section 11.21(b) shall be effective
unless the same shall be in writing and signed by investors holding a majority
of the outstanding amount of Senior Notes. The holders of the Senior Notes are
hereby made express third-party beneficiaries of this Section 11.21.

SECTION 2 Amendment to Forbearance Agreement.

(a) Section 3(a) of the Forbearance Agreement is hereby amended to replace the
date “December 8, 2011” in clause (ii) thereof with the date “February 3, 2012”.

(b) Section 3(a) of the Forbearance Agreement is hereby further amended by
amending and restating clause (E) therein and adding the following new clause
(F) as follows:

“(E) the making of any payment in respect of the Senior Notes (other than
reasonable fees and expenses of the following: (1) Stroock & Stroock & Lavan

 

5



--------------------------------------------------------------------------------

LLP and one Delaware counsel, if any, (2) Kirkland & Ellis LLP and (3) Houlihan
Lokey Capital, Inc.) and (F) the making of any payment in respect of the Second
Lien Term Loans (other than (1) payments from the Second Lien Segregated
Accounts or the Second Lien Segregated Account Funds, (2) payments of fees,
expenses and other amounts payable to (i) the Second Lien Agent and counsel for
the Second Lien Agent under its fee letter, as in effect on the closing date,
and/or the Second Lien Credit Agreement, (ii) the professionals described in
clause (E), (iii) such other local counsel (including Dutch counsel) as shall be
reasonably required by the holders of the Second Lien Term Loans and (iv) any
closing fees payable to, and all reasonable out of pocket expenses of, the
Second Lien Lenders in accordance with the terms of the of the Second Lien
Credit Agreement (it being understood that any such fees and expenses of the
Second Lien Lenders shall be limited to the extent expressly set forth
herein)).”

(c) The definition of Forbearance Default set forth in Section 3(a) of the
Forbearance Agreement is hereby amended to amend and restate clause (B) thereof
as follows: “(B) the failure of Borrower or any other Loan Party to timely
comply with any term, condition, or covenant set forth in this Agreement, or the
Third Amendment”.

(d) Section 3(a) of the Forbearance Agreement is further amended to insert the
following sentence at the end thereof:

Notwithstanding clause (A) in the first sentence of this Section, if the Event
of Default that occurs is an Event of Default under Section 9.01(e) that is
triggered by a default under Section 6.20 or Section 6.21(a), (b), (c) or (d) of
the Second Lien Credit Agreement (and is not otherwise a default under the
Credit Agreement), then for so long as neither the Second Lien Agent nor the
Second Lien Lenders have accelerated the Second Lien Term Loans and no Second
Lien Claimholder (as defined in the Intercreditor Agreement) is taking any
Enforcement Action (as defined in the Intercreditor Agreement) such Event of
Default shall not constitute a Forbearance Default nor shall it effect a
termination of the Forbearance Period unless such default under the Second Lien
Credit Agreement remains outstanding on the third Business Day following the
date of such default.

(e) Exhibit A to the Forbearance Agreement is hereby replaced in its entirety
with Exhibit A set forth in Schedule I hereto.

SECTION 3 Amendment to Security Agreement.

(a) The final paragraph of Section 1 of the Security Agreement is hereby amended
to insert the following new clause (f) at the end thereof:

“(f) the Second Lien Segregated Account and the Second Lien Segregated Account
Funds, provided that upon the Discharge of Second Lien Obligations (as defined
in the Intercreditor Agreement), the Collateral shall include such Second Lien
Segregated Account and such Second Lien Segregated Account Funds.”

 

6



--------------------------------------------------------------------------------

SECTION 4 Agreements of the Lenders and of the Loan Parties.

(a) The Loan Parties hereby agree as follows:

(i) on or before January 27, 2012, the Loan Parties shall have either
(A) consummated an out-of-court restructuring or (B) commenced voluntary cases
under Chapter 11 of Title 11 of the United States Code to implement a
pre-packaged plan of reorganization;

(ii) in addition to those reporting items set forth in the Credit Agreement and
in the Forbearance Agreement, the Borrower shall deliver to the Agent for
distribution to the Lenders:

(A) following delivery of the Budget on the Amendment Effective Date, on each
Thursday during the term of the Second Lien Term Loans, an updated budget, in
each case, in form and substance reasonably satisfactory to the Agent (each, a
“Updated Bridge Budget”) for the subsequent 13-week period consistent with the
form of the Initial Bridge Budget; and

(B) on each Thursday during the term of the Second Lien Term Loans, commencing
on the third Thursday after the Amendment Effective Date (unless the Amendment
Effective Date occurs on a Thursday or a Friday, in which case commencing on the
second Thursday after the Amendment Effective Date), a variance report (the
“Variance Report”) setting forth actual cash receipts and disbursements of the
Loan Parties for the prior week and setting forth all the variances, on a
line-item and aggregate basis, from the amount set forth for such week as
compared to (1) the Initial Bridge Budget on a weekly and cumulative basis
(which shall be subject to the variances set forth above), and (2) the most
recent Updated Bridge Budget (as applicable) delivered by the Loan Parties, in
each case, on a weekly and cumulative basis (which shall be subject to the
variances set forth above) (and each such Variance Report shall include
explanations for all material variances and shall be certified by the Chief
Financial Officer of the Loan Parties).

SECTION 5 Representations, Warranties and Covenants of Borrower and Each Other
Loan Party.

To induce the Agent, the L/C Issuer and the Lenders to execute and deliver this
Agreement, the Borrower and each other Loan Party represents, warrants and
covenants that:

(a) the individual executing this Agreement on behalf of the Borrower and each
other Loan Party is authorized to so act and the execution of this Agreement by
such individual makes the obligations set forth herein legal, valid, binding and
enforceable against the Borrower or such other Loan Party in accordance with
their respective terms, except as the enforcement thereof may be subject to
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally and (ii) general

 

7



--------------------------------------------------------------------------------

principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law);

(b) except with respect to the Specified Defaults, each of the representations
and warranties contained in the Credit Agreement and the other Loan Documents
(other than the representations and warranties in Section 5.05(b) and
Section 5.17 of the Credit Agreement), as updated from time to time pursuant to
the Perfection Certificates delivered to the Agent under the Credit Agreement,
is true and correct in all material respects on and as of the date hereof as if
made on the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and each of the agreements and covenants in
the Credit Agreement and the other Loan Documents is hereby reaffirmed with the
same force and effect as if each were separately stated herein and made as of
the date hereof;

(c) neither the execution, delivery and performance of this Agreement nor the
consummation of the transactions contemplated hereby does or shall contravene,
result in a breach of, or violate (i) any provision of the Borrower’s or any
other Loan Party’s corporate charter, bylaws, operating agreement, or other
governing documents, (ii) any material Laws or (iii) any indenture, mortgage,
deed of trust, lease, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which the Borrower or any other Loan Party or
any of their respective property is bound except with respect to this clause
(iii) to the extent such contravention, breach or violation would not reasonably
be expected to have a Material Adverse Effect;

(d) as of the date hereof, except for the Specified Defaults, no Event of
Default has occurred and is continuing under this Agreement, the Credit
Agreement or any other Loan Document; and

(e) the Secured Parties’ security interest in the Collateral continues to be
valid, binding, and enforceable first-priority security interests that secures
the Obligations (subject, with respect to priority only, to Liens permitted by
Section 7.01 of the Credit Agreement).

SECTION 6 Ratification of Liability.

The Borrower and each other Loan Party hereby (a) ratifies and reaffirms all of
its payment and performance obligations and obligations to indemnify, contingent
or otherwise, under this Agreement, the Credit Agreement, the Forbearance
Agreement and each other Loan Document to which such Loan Party is a party, and
each such Loan Party hereby ratifies and reaffirms its grant of Liens on or
security interests in its properties pursuant to such Loan Documents to which it
is a party as security for the Obligations under or with respect to the Credit
Agreement, and confirms and agrees that such Liens and security interests
hereafter secure all of the Obligations. The Borrower and each other Loan Party
acknowledges receipt of a copy of this Agreement and all other agreements or
documents executed or delivered in connection herewith, (b) consents to the
terms and conditions of same and (c) agrees and acknowledges that each of the
Loan Documents remains in full force and effect and is hereby ratified and
confirmed.

 

8



--------------------------------------------------------------------------------

SECTION 7 Reference to and Effect upon the Credit Agreement.

(a) Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement, the
Forbearance Agreement and other Loan Documents, all rights of the Secured
Parties and all of the Obligations shall remain in full force and effect. Each
of the Borrower and each other Loan Party hereby confirms that no such party has
any right of setoff, recoupment or other offset or any defense, claim or
counterclaim with respect to any of the Obligations, the Credit Agreement, the
Forbearance Agreement or any other Loan Document.

(b) Except as expressly set forth herein or in the Forbearance Agreement, the
effectiveness of this Agreement shall not directly or indirectly (i) create any
obligation to make any further Loans, Letters of Credit or financial
accommodations under the Credit Agreement or to continue to defer any
enforcement action after the occurrence of any Default or Event of Default
(including, without limitation, any Forbearance Default), (ii) constitute a
consent or waiver of any past, present or future violations of any provisions of
the Credit Agreement, the Forbearance Agreement or any other Loan Documents,
(iii) amend, modify or operate as a waiver of any provision of the Credit
Agreement, the Forbearance Agreement or any other Loan Documents or any right,
power or remedy of the Agent, the L/C Issuer or any Lender, (iv) constitute a
consent to any merger or other transaction or to any sale, restructuring or
refinancing transaction or plan of reorganization, or (v) constitute a course of
dealing or other basis for altering any Obligations or any other contract or
instrument. Except as expressly set forth herein, the Agent, the L/C Issuer and
the Lenders reserve all rights, powers, and remedies under the Credit Agreement,
the Forbearance Agreement, the other Loan Documents and applicable law.

(c) From and after the Amendment Effective Date, (i) the term “Agreement” in the
Credit Agreement, and all references to the Credit Agreement in any Loan
Document shall mean the Credit Agreement, as amended hereby, (ii) the term
“Agreement” in the Forbearance Agreement, and all references to the Forbearance
Agreement in any Loan Document shall mean the Forbearance Agreement as amended
hereby and (iii) the term “Loan Documents” in the Credit Agreement and the other
Loan Documents shall include, without limitation, this Agreement and any
agreements, instruments and other documents executed and/or delivered in
connection herewith.

(d) This Agreement shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Loan
Document.

SECTION 8 Construction.

This Agreement and all other agreements and documents executed or delivered in
connection herewith have been prepared through the joint efforts of all of the
parties hereto. Neither the provisions of this Agreement or any such other
agreements and documents nor any alleged ambiguity therein shall be interpreted
or resolved against any party on the ground that such party or its counsel
drafted this Agreement or such other agreements and documents, or based on any
other rule of strict construction. Each of the parties hereto represents and
declares that such party has carefully read this Agreement and all other
agreements and documents

 

9



--------------------------------------------------------------------------------

executed or delivered in connection herewith, and that such party knows the
contents hereof and signs the same freely and voluntarily. The parties hereto
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this Agreement and all other
agreements and documents executed or delivered in connection herewith and that
each of them has read the same and had their contents fully explained by such
counsel and is fully aware of their respective contents and legal effect.

SECTION 9 Counterparts.

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed an original, but all such counterparts shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart. Any party hereto may execute and deliver a counterpart of
this Agreement by delivering by facsimile or other electronic transmission
(including .pdf or .tif) a signature page of this Agreement signed by such
party, and any such facsimile or other electronic signature shall be treated in
all respects as having the same effect as an original signature.

SECTION 10 Severability.

The invalidity, illegality, or unenforceability of any provision in or
obligation under this Agreement in any jurisdiction shall not affect or impair
the validity, legality, or enforceability of the remaining provisions or
obligations under this Agreement or of such provision or obligation in any other
jurisdiction.

SECTION 11 Further Assurances.

The Borrower and each other Loan Party agrees to, and to cause any other Loan
Party to, take all further actions and execute all further documents as the
Agent may from time to time reasonably request to carry out the transactions
contemplated by this Agreement and all other agreements executed or delivered in
connection herewith.

SECTION 12 Section Headings.

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute part of this Agreement for any other
purpose.

SECTION 13 Notices.

All notices, requests, and demands to or upon the respective parties hereto
shall be given in accordance with the Credit Agreement.

SECTION 14 Effectiveness.

This Agreement shall become effective at the time (the “Amendment Effective
Date”) that all of the following conditions precedent have been met (or waived)
as determined by the Agent in its sole discretion:

 

10



--------------------------------------------------------------------------------

(a) Agreement. The Agent shall have received duly executed signature pages for
this Agreement signed by the Agent, the L/C Issuer, the Required Lenders, the
Borrower and each other Loan Party.

(b) Second Lien Credit Documents; Second Lien Intercreditor Agreement. The Agent
shall have received duly executed signature pages for the Second Lien
Intercreditor Agreement and the Second Lien Loan Documents, all of which shall
be in form and substance satisfactory to the Agent, and the Second Lien
Intercreditor Agreement.

(c) Letter from Holders of Senior Notes. The Agent shall have received
duly-executed signature pages with respect to the Bondholder Letter Agreement.

(d) Documentation. The Borrower and the other Loan Parties shall have delivered
to the Agent such customary documents and instruments as the Agent may require,
all of the foregoing of which shall be in form and substance acceptable to the
Agent.

(e) Amendment Fee. The Agent shall have received, for the pro rata account of
the consenting Lenders, a non-refundable Amendment Fee in the amount of
$250,000.

(f) Expenses. The Borrower shall have reimbursed all reasonable invoiced fees
and expenses of the Agent’s financial advisor, Zolfo Cooper, and counsel,
Latham & Watkins LLP (including out-of-pocket expenses).

SECTION 15 Assignments; No Third Party Beneficiaries.

This Agreement shall be binding upon and inure to the benefit of the Borrower,
each other Loan Party, the Agent, the L/C Issuer, the Lenders and their
respective successors and assigns; provided that neither the Borrower nor any
other Loan Party shall be entitled to delegate any of its duties hereunder and
shall not assign any of its rights or remedies set forth in this Agreement
without the prior written consent of the Agent and the Required Lenders in their
respective sole discretion.

SECTION 16 Final Agreement.

This Agreement, the Credit Agreement, the other Loan Documents and the other
written agreements, instruments, and documents entered into in connection
therewith (collectively, the “Borrower/Lender Documents”) set forth in full the
terms of agreement between the parties hereto and thereto and are intended as
the full, complete, and exclusive contracts governing the relationship between
such parties, superseding all other discussions, promises, representations,
warranties, agreements and understandings among the parties with respect
thereto. No term of the Borrower/Lender Documents may be amended, restated,
waived or otherwise modified except in a writing signed by the party against
which enforcement of the modification, amendment, or waiver is sought. Any
waiver of any condition in, or breach of, any of the foregoing in a particular
instance shall not operate as a waiver of other or subsequent conditions or
breaches of the same or a different kind. The exercise or failure to exercise
any rights or remedies by the Agent, the L/C Issuer or any Lender under any of
the foregoing in a particular instance shall not operate as a waiver to exercise
the same or different rights and remedies in any other instances. There are no
oral agreements among the parties hereto.

 

11



--------------------------------------------------------------------------------

SECTION 17 Applicable Law.

This Agreement and the rights and obligations of the parties hereunder
(including any claims sounding in contract law or tort law arising out of the
subject matter hereof) shall be governed by, and shall be construed in
accordance with, the laws of the State of New York without regard to conflicts
of law principles that would result in the application of any law other than the
law of the State of New York.

SECTION 18 General Release; Covenant Not to Sue.

(a) In consideration of, among other things, the Agent’s, the L/C Issuer’s and
the Required Lenders’ execution and delivery of this Agreement, the Borrower and
each other Loan Party, on behalf of themselves and their agents,
representatives, officers, directors, advisors, employees, successors and
assigns (collectively, “Releasors”), hereby forever waive, release and
discharge, to the fullest extent permitted by law, each Releasee (as hereinafter
defined) from any and all liens, claims, interests and causes of action of any
kind or nature (collectively, the “Claims”) that such Releasor now has or
hereafter may have against any or all of the Agent, the L/C Issuer and any
Lender in any capacity and their respective affiliates, subsidiaries,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, agents, attorneys and other
representatives of each of the foregoing (collectively, the “Releasees”), based
on facts existing on or before the Amendment Effective Date that relate to:
(i) any Loan Document, (ii) any transaction, action or omission contemplated
thereby or (iii) any aspect of the dealings or relationships between or among
any or all of the Borrower and the other Loan Parties, on the one hand, and any
or all of the Agent, the L/C Issuer and the Lenders, on the other hand, relating
to any Loan Document or transaction, action or omission contemplated thereby.
The provisions of this Section 17 shall survive the termination of this
Agreement, the Credit Agreement, the other Loan Documents and payment in full of
the Obligations.

(b) The Borrower and each other Loan Party, on behalf of themselves and their
successors, assigns, and other legal representatives, hereby unconditionally and
irrevocably agree that they will not sue any Releasee on the basis of any Claim
released, remised and discharged by the Borrower or any other Loan Party
pursuant to Section 17 hereof. If the Borrower, any other Loan Party or any of
its successors, assigns or other legal representatives violates the foregoing
covenant, the Borrower and each other Loan Party, each for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all reasonable attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

(Signature pages to follow)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to Forbearance Agreement and Third
Amendment to Amended and Restated Credit Agreement has been executed by the
parties hereto as of the date first written above.

 

AQUILEX HOLDINGS LLC, as Borrower   By:   AQUILEX ACQUISITION SUB III, LLC, its
sole member     By:   AQUILEX HOLDCO, L.P., its sole member       By:   AQUILEX
HOLDCO GP LLC, its general partner         By:  

ONTARIO TEACHERS’

PENSION PLAN BOARD,

its sole member

 

By: /s/     Russell Hammond     Name: Russell Hammond     Title: Director

 

AQUILEX ACQUISITION SUB III, LLC, as a

Loan Party

  By:   

AQUILEX HOLDCO, L.P., its sole

member

     By:   

AQUILEX HOLDCO GP LLC, its

general partner

        By:   

ONTARIO TEACHERS’

PENSION PLAN BOARD, its

sole member

 

By: /s/   Russell Hammond   Name: Russell Hammond   Title: Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

AQUILEX CORPORATION, as a Loan Party By: /s/   Jay W. Ferguson   Name: Jay W.
Ferguson   Title: CFO and Treasurer

AQUILEX HYDROCHEM, INC., as a Loan

Party

By: /s/   Jay W. Ferguson   Name: Jay W. Ferguson   Title: CFO and Treasurer

AQUILEX HYDROCHEM INDUSTRIAL

CLEANING, INC., as a Loan Party

By: /s/   Jay W. Ferguson   Name: Jay W. Ferguson   Title: CFO and Treasurer
AQUILEX SMS, INC., as a Loan Party By: /s/   Jay W. Ferguson   Name: Jay W.
Ferguson   Title: CFO and Treasurer AQUILEX WSI, INC., as a Loan Party By: /s/  
Jay W. Ferguson   Name: Jay W. Ferguson   Title: CFO and Treasurer

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

AQUILEX FINANCE CORP., as a Loan Party By: /s/   Jay W. Ferguson   Name: Jay W.
Ferguson   Title: CFO and Treasurer

AQUILEX SPECIALTY REPAIR AND

OVERHAUL, INC., as a Loan Party

By: /s/   Jay W. Ferguson   Name: Jay W. Ferguson   Title: CFO and Treasurer
ROYAL BANK OF CANADA, as the Agent By: /s/   Ann Hurley   Name: Ann Hurley  
Title: Manager, Agency ROYAL BANK OF CANADA, as the L/C Issuer By: /s/   Leslie
P. Vowell   Name: Leslie P. Vowell   Title: Attorney-in-Fact Royal Bank of
Canada, as Lender By: /s/   Leslie P. Vowell   Name: Leslie P. Vowell   Title:
Attorney-in-fact

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

CCP Credit Acquisition Holdings, LLC, as Lender By: /s/   Jeffrey Gelfand  
Name: Jeffrey Gelfand   Title: Authorized Signatory Centerbridge Special Credit
Partners, L.P., asLender By: /s/ Jeffrey Gelfand   Name: Jeffrey Gelfand  
Title: Authorized Signatory REDWOOD MASTER FUND, LTD., as Lender By:   REDWOOD
CAPITAL MANAGEMENT, LLC, its Investment Manager By : /s/   Jonathan Kolatch  
Name: Jonathan Kolatch   Title: Managing Member

Madison Park Funding II, Ltd., as Lender

By: Credit Suisse Asset Management, LLC, as collateral manager

By: /s/ David H. Lerner   Name: David H. Lerner   Title: Authorized Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Madison Park Funding III, Ltd., as Lender

By: Credit Suisse Asset Management, LLC, as

collateral manager

By: /s/   David H. Lerner   Name: David H. Lerner   Title: Authorized Signatory
AUSTRALIANSUPER, as Lender

By: Credit Suisse Asset Management, LLC, as

sub-advisor to Bentham Asset Management Pty

Ltd. in its capacity as agent of and investment

manager for AustralianSuper Pty Ltd. in its

capacity as trustee of AustralianSuper

By: /s/   David H. Lerner   Name: David H. Lerner   Title: Authorized Signatory

Atrium V, as Lender

By: Credit Suisse Asset Management, LLC, as

collateral manager

By: /s/   David H. Lerner   Name: David H. Lerner   Title: Authorized Signatory
Atrium III, as Lender By: /s/ David H. Lerner   Name: David H. Lerner   Title:
Authorized Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Alterra Bermuda Limited, Global Indemnity (Cayman) Limited, Stellar Performer
Global Series W – Global Credit, SunAmerica Senior Floating Rate Fund, Inc.,
U.A.I. (Luxembourg) Investment S.a.r.l., UMC Benefit Board, Inc., Wellington
Trust Company, National Association Multiple Common Trust Funds Trust –
Opportunistic Fixed Income Allocation Portfolio, each severally but not jointly,
as Lender By: Wellington Management Company, LLP, as its Investment Adviser By:
  /s/ Steven M. Hoffman  

Name: Steven M. Hoffman

Title: Vice President and Counsel

ABS Loans 2007 Limited, a subsidiary of Goldman Sachs Institutional Funds II
PLC, as Lender By: /s/  

Cormac Bohan

Name: Cormac Bohan

Title: Authorised Signatory

By: /s/  

Sinead Murphy

Name: Sinead Murphy

Title: Authorised Signatory

GOLDMAN SACHS ASSET MANAGEMENT CLO, PUBLIC LIMITED COMPANY, as Lender By:
Goldman Sachs Asset Manager, L.P., as Manager, as Lender

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

By: /s/   [Illegible]  

Name: [Illegible]

Title: VP

  Pioneer Floating Rate Trust   Pioneer Floating Rate Fund   Pioneer Strategic
Income Fund   Pioneer High Yield Fund   Pioneer Global High Yield Fund   Met
Investors Series Trust - Pioneer Strategic   Income Portfolio   ING Pioneer High
Yield Portfolio, as Lender By: /s/  

Margaret C. Begley

Name: Margaret C. Begley

Title: Secretary and Associate General Counsel

Melbourne Holdings 1, L.P., as a Lender Party

By: Melbourne Holdings GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its:

Managing Member

By: /s/  

Mike Harmon

 

Name: Mike Harmon

Title: Managing Director

Second Signature By: /s/  

Adam Pierce

Name: Adam Pierce

Title: Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Melbourne Holdings 4, L.P., as a Lender Party By: Melbourne Holdings GP, LLC
Its: General Partner By: Oaktree Capital Management, L.P. Its Managing Member
By: /s/  

Mike Harmon

Name: Mike Harmon

Title: Managing Director

Second signature By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice
President Melbourne Holdings 10, L.P., as a Lender Party By: Melbourne Holdings
GP, LLC Its: General Partner By : Oaktree Capital Management, L.P. Its: Managing
Member By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director
Second Signature By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice
President Melbourne Holdings 6, L.P., as a Lender Party By: Melbourne Holdings
GP, LLC Its: General Partner By: Oaktree Capital Management, L.P. Its: Managing
Member

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director Second
Signature By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice
President

Melbourne Holdings 7, L.P., as a Lender Party

By: Melbourne Holdings GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director Second
Signature By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice
President

Melbourne Holdings 9, L.P., as a Lender Party

Melbourne Holdings GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/   Mike Harmon .   Name: Mike Harmon   Title: Managing Director Second
Signature By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice
President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Second Street Holdings 3, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director Second
Signature By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice
President

Second Street Holdings 1, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director Second
Signature By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice
President

Melbourne Holdings 5, L.P., as a Lender Party

By: Melbourne Holdings GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director Second
Signature By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice
President

Melbourne Holdings 8, L.P., as a Lender Party By: Melbourne Holdings GP, LLC
Its: General Partner By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director Second
Signature By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice
President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Second Street Holdings 2, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its Managing Member

By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director Second
Signature By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice
President

Second Street Holdings 9, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director Second
Signature By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice
President

Melbourne Holdings 2, L.P., as a Lender Party By: Melbourne Holdings GP, LLC
Its: General Partner By: Oaktree Capital Management, L.P. Its Managing Member

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director

Second Signature

By: /s/   Adam Pierce  

Name: AdamPierce

 

Title: Senior Vice President

Melbourne Holdings 3, L.P., as a Lender Party Melbourne Holdings GP, LLC Its:
General Partner By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/

 

Mike Harmon

 

Name: Mike Harmon

 

Title: Managing Director

By: /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Second Street Holdings 6, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By:  /s/

 

Mike Harmon

 

Name: Mike Harmon

 

Title: Managing Director

Second Signature

By:  /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

Second Street Holdings 10, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By:  /s/

 

Mike Harmon

 

Name: Mike Harmon

 

Title: Managing Director

Second Signature

By:  /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

Second Street Holdings 4, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

By: /s/

  Mike Harmon  

Name: Mike Harmon

 

Title: Managing Director

Second Signature

By: /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

Second Street Holdings 5, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its:

Managing Member

By: /s/

 

Mike Harmon

 

Name: Mike Harmon

 

Title: Managing Director

Second Signature

By: /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

Second Street Holdings 11, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its:

Managing Member

By: /s/

 

Mike Harmon

 

Name: Mike Harmon

 

Title: Managing Director

Second Signature

By: /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Second Street Holdings 8, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/

  Mike Harmon   Name: Mike Harmon   Title: Managing Director

Second Signature

By: /s/

 

Adam Pierce

  Name: Adam Pierce   Title: Senior Vice President

Oaktree Power Opportunities Fund III Delaware, L.P. as a Lender Party Oaktree
Fund GP, LLC Its: General Partner

By: Oaktree Fund GP I, L.P. Its:

Managing Member

By: /s/

 

Mike Harmon

  Name: Mike Harmon   Title: Authorized Signatory

Second Signature

By: /s/

 

Adam Pierce

  Name: Adam Pierce   Title: Authorized Signatory

Melbourne Holdings 12, L.P., as a Lender Party

By: Melbourne Holdings GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its Managing Member

By: /s/

  Mike Harmon   Name: Mike Harmon   Title: Managing Director

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Second Signature

By: /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Second Street Holdings 7, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its:

Managing Member

By: /s/

 

Mike Harmon

 

Name: Mike Harmon

 

Title: Managing Director

Second Signature

By: /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

Second Street Holdings 12, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its

Managing Member

By: /s/

 

Mike Harmon

 

Name: Mike Harmon

 

Title: Managing Director

Second Signature

By: /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

Melbourne Holdings 11, L.P., as a Lender Party

By: Melbourne Holdings GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its:

Managing Member

By: /s/

 

Mike Harmon

 

Name: Mike Harmon

 

Title: Managing Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Second Signature By: /s/   Adam Pierce  

Name: Adam Pierce

Title: Senior Vice President

Columbus Nova CLO Ltd. 2006-I Columbus Nova CLO Ltd. 2006-II Columbus Nova CLO
Ltd. 2007-I

Columbus Nova CLO Ltd. 2007-II, as a Lender

Parties

By: Columbus Nova Credit Investments Management, LLC, their Collateral Manager
By: /s/   Steven J. Vaccaro  

Name: Steven J. Vaccaro

Title: Authorized Signatory

Cumberland II CLO Ltd Schiller Park CLO Ltd. Bridgeport CLO II Ltd.

DFR Middle Market CLO Ltd.,

as a Lender Parties

By: Deerfield Capital Management, LLC, their Collateral Manager By: /s/   Steven
J. Vaccaro  

Name: Steven J. Vaccaro

Title: Authorized Signatory

TELOS CLO 2006-1, Ltd., as Lender Managed by Tricadia Loan Management LLC
By: /s/   Ro Toyoshima  

Name: Ro Toyoshima

Title: Managing Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

TELOS CLO 2007-2, Ltd., as Lender Managed by Tricadia Loan Management LLC
By: /s/  

Ro Toyoshima

Name: Ro Toyoshima

Title: Managing Director

Black Diamond CLO 2006-1 (CAYMAN) LTD. By: Black Diamond CLO 2006-1 Adviser,
L.L.C., As Its Collateral Manager as Lender By: /s/  

Stephen H. Deckoff

Name: Stephen H. Deckoff

Title: Managing Principal

BlackRock Senior Income Series By: /s/  

C. Adrian Marshall

Name: C. Adrian Marshall

Title: Authorized Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Melbourne Holdings 13, L.P., as a Lender Party

By: Melbourne Holdings GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director Second
Signature

By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice President

 

Melbourne Holdings 14, L.P., as a Lender Party Melbourne Holdings GP, LLC Its:
General Partner

By:Oaktree Capital Management, L.P. Its: Managing Member

By: /s/   Mike Harmon   Name: Mike Harmon   Title: Managing Director Second
Signature

By: /s/   Adam Pierce   Name: Adam Pierce   Title: Senior Vice President

 

Melbourne Holdings 15, L.P., as a Lender Party Melbourne Holdings GP, LLC Its:
General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/

  Mike Harmon   Name: Mike Harmon   Title: Managing Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Second Signature

By: /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

Second Street Holdings 13, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/

 

Mike Harmon

 

Name: Mike Harmon

 

Title: Managing Director

Second Signature

By: /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

Second Street Holdings 14, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/

 

Mike Harmon

 

Name: Mike Harmon

 

Title: Managing Director

Second Signature

By: /s/

 

Adam Pierce

 

Name: Adam Pierce

 

Title: Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

Second Street Holdings 15, L.P., as a Lender Party

By: PF5 GP, LLC Its: General Partner

By: Oaktree Capital Management, L.P. Its: Managing Member

By: /s/

 

Mike Harmon

 

Name: Mike Harmon

 

Title: Managing Director

Second Signature

By: /s/

 

Adam Pierce

  Name: Adam Pierce   Title: Senior Vice President Littlejohn Opportunities
Master Fund, LP, as Lender

By: /s/

 

Richard Maybaum

  Name: Richard Maybaum   Title: Managing Director CETUS CAPITAL II, LLC, as
Lender

By: /s/

 

Richard Maybaum

 

Name: Richard Maybaum

 

Title: Managing Director

Credit Suisse AG, Cayman Islands Branch as Lender

By: /s/

 

Megan Kane

 

Name: Megan Kane

 

Title: Authorized Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

[Aviva Life & Annuity Company], as Lender

By: /s/

  Christopher Langs   Name: Christopher Langs   Title: Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO FORBEARANCE AGREEMENT, THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY

AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

[Budget to be attached]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

[Second Lien Term Sheet to be attached]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[Second Lien Intercreditor to be attached]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

[Bondholder Letter Agreement to be attached]

 

D-1



--------------------------------------------------------------------------------

SCHEDULE I

Exhibit A

1. The Events of Default under Section 9.01(b) of the Credit Agreement arising
from the failure to meet the Total Leverage Ratio tests set forth in
Section 7.13 for each of the Test Periods ending September 30, 2011 and
December 31, 2011.

2. The Events of Default under Section 9.01(b) of the Credit Agreement arising
from the failure to meet the Interest Coverage Ratio tests set forth in
Section 7.14 for each of the Test Periods ending September 30, 2011 and
December 31, 2011.

3. The Events of Default under Section 9.01(b) of the Credit Agreement arising
from the failure to meet the Senior Secured Leverage Ratio tests set forth in
Section 7.15 for each of the Test Periods ending September 30, 2011 and
December 31, 2011.

4. The Event of Default under Section 9.01(e) of the Credit Agreement arising
from the failure to make the interest payment on the Senior Notes due on
December 15, 2011; provided that this item 4 shall only be included for so long
as the holders of Senior Notes are forbearing from any remedies with respect
thereto.

 

1-1